
	
		I
		112th CONGRESS
		2d Session
		H. R. 5490
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Reichert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain
		  injection-molded ABS or PP cases or containers to be used for electronic
		  drawing toys or electronic games.
	
	
		1.Certain injection molded ABS
			 or PP cases or containers to be used for electronic drawing toys or electronic
			 games
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Cases or containers (provided for in subheading 4202.99.90),
						made of injection molded ABS (acrylonitrile butadiene styrene) or PP
						(polypropylene), specially shaped or fitted for, and with labeling, logo or
						other descriptive information on the exterior of the case or container
						indicating an intention to be used for, electronic drawing toys or electronic
						games of heading 9503 or 9504. FreeNo changeNo changeOn or before 12/31/2016
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
